                                    ISHMAN LAW FIRM, P.C.
                                      9660 FALLS OF NEUSE ROAD, SUITE 138-350
                                          RALEIGH, NORTH CAROLINA 27615
                                                  mailing address
          FORUM I BUILDING                          ————————                    9104 FALLS OF NEUSE ROAD
      8601 SIX FORKS RD., ST. 400              TEL: (919) 468-3266                      SUITE 200
         RALEIGH, NC 27615                   FACSIMILE: (919) 882-1466               RALEIGH, NC 27615
                                     www.IshmanLaw.com | www.IshmanLegal.com


August 14, 2018

Sent via Email

Natalie Potter <NPotter@essexrichards.com>
Jonathan Buchan <Jbuchan@essexrichards.com>
Essex Richards, P.A.
1701 South Blvd.
Charlotte, NC 28203

Re:      Baronius Press, Ltd. v. Saint Benedict Press, LLC
         United States District Court, Western District of North Carolina
         Case No. 3:16-cv-00695-GCM

Dear Ms. Potter and Mr. Buchan,

We are in receipt of your letter dated August 10, 2018 and documents bates stamped SBPP-03393 to
SBPP-03394, in which Defendant disclosed sales figures for Fundamentals, paperbound and hardbound
editions. We would like to point out that Defendant is still deficient on Plaintiff’s First Set of Written
Discovery Requests served back in October 20, 2017 and the deficiencies explained to Defendant in our
letter of July 31, 2018. The undisclosed documents are necessary for Plaintiff to ascertain actual damages
attributable to the infringement.

Although Defendant is still deficient on responses first requested more than 10 months ago, you
repeatedly claim deficiencies in Plaintiff’s responses which are in direct relation to the documents
Defendant has still not provided. Additionally, the figures in the newly disclosed documents raise more
questions which will need to be addressed first. While you proffer that your client can explain the
numbers during their depositions (earliest possible schedule in mid-September), at the same time you
expect Plaintiff’s response by close of business Wednesday, August 15, 2018?!

Defendant’s claim that Plaintiff is deficient on Defendant’s requests is unwarranted. Plaintiff has
supplemented its initial responses to Defendant’s Second Set of Interrogatories and Requests and has
nothing to add. Plaintiff is not deficient on any of their responses and if Defendant feels otherwise, it
should file Motion to Compel in which it can explain the merits of the deficiencies, it believes exist.

In your last letter of August 10, 2018 you stated “The "net sales" figures do not take into account any of
the expenses that our client is allowed to deduct by law.” Defendant is well aware of the law governing
copyright infringement damages and has full knowledge of what acts it has committed, the magnitude of
these acts and to what degree it has profited from these acts, both directly and indirectly. To demand this
information from Plaintiff is unwarranted since Defendant possesses this information and knows it has
still not provided much of it to Plaintiff. As a result, in the Second Set of Interrogatories and Requests,
Plaintiff has asked for more figures related to the Fundamentals infringement that caused or contributed
to the profits Defendant made from the sale of the infringing work and related products in order to
ascertain actual damages attributable to the infringement.

ISHMAN LAW FIRM, P.C.                                                                      MARK W. ISHMAN
                                                                                      DIRECT LINE: (919) 539-7626
                                                                                      MISHMAN@ISHMANLAW.COM



      Case 3:16-cv-00695-FDW-DCK Document 79-11 Filed Exhibit
                                                      10/23/1810 Page 1 of 2
Saint Benedict Press, LLC aka TAN
c/o Essex Richards, P.A.
August 14, 2018
Page 2

Collectively, Defendant’s request at this time is impossible to ascertain (i.e., a binding assessment of its
actual damages) given that new facts are being discovered, the discovery period has not ended, Defendant
continues its infringing activity by selling and advertising Fundamentals and is selling other works and
products to these customers who purchased Fundamentals or responded to Defendant’s advertisements
apart of Fundamentals or for Fundamentals.

With regards to our request to meet and confer, you suggested that “It would be more efficient to wait to
have the conference until after we have received Plaintiff's complete responses to Defendant's Second Set
of Discovery Requests so that any remaining deficiencies in your client's responses can be addressed at
the same time.” Given the facts stated above, there is no reason to wait, however, we agree with your
suggestion to make this meet and confer more efficient. We are willing to address Defendant’s remaining
deficiencies in their responses despite those being clearly stated in our letter of July 31, 2018.

Therefore, please confirm your availability on Wednesday, August 15 or an alternative date(s) for a meet
and confer to discuss Defendant’s privilege log and attorney’s eyes only designations as requested in our
letter dated August 8, 2018. If you are not willing to meet and confer on the matter please state so.

With best regards,

/s/ Mark W. Ishman

Mark W. Ishman, Esq.




ISHMAN LAW FIRM, P.C.                                                                     MARK W. ISHMAN
                                                                                     DIRECT LINE: (919) 539-7626
                                                                                     MISHMAN@ISHMANLAW.COM



    Case 3:16-cv-00695-FDW-DCK Document 79-11 Filed 10/23/18 Page 2 of 2
